         Case 1:16-cv-07926-JPO Document 260 Filed 08/23/21 Page 1 of 1




                                                                                  August 23, 2021

VIA ECF

Hon. J. Paul Oetken, U.S.D.J.
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square, Courtroom 706
New York, NY 10007

       Re:     In re Mylan N.V. Securities Litigation, 16-cv-07926 (JPO)—Letter Motion for
               Leave to File Under Seal

Dear Judge Oetken:

        We are Class Counsel for Class Representatives (the “Class” or “Class Representatives”)
in the above-referenced action (the “Action”). Pursuant to Rule 2.E of Your Honor’s Individual
Practices, we submit this letter motion for leave to file under seal (“letter motion to seal”) Exhibits
C through F, H and I, of the Declaration of Terrence W. Scudieri, Jr. (the “Scudieri Declaration”),
filed in support of Class Representatives’ Letter Motion to Compel Production of Improperly
Withheld Documents, filed contemporaneously.

       The Class submits this letter motion to seal only out of an abundance of caution. Exhibits
C, D, H, and I to the Scudieri Declaration are documents that have been designated by Defendants
as “OUTSIDE COUNSEL EYES ONLY” under the Stipulated Protective Order entered by the
Court on September 10, 2020 (ECF. No. 165) (the “Protective Order”). Exhibit E is a document
that contains information that has been designated by Defendants as “OUTSIDE COUNSEL
EYES ONLY” under the Protective Order. Finally, Exhibit F is a document that is currently
designed as “HIGHLY CONFIDENTIAL” pursuant to paragraph 4.2(f)(ii) the Protective Order.
The Class does not take a position on the propriety of these designations.

       Accordingly, Exhibits C through F, H and I to the Scudieri Declaration have been filed
under seal.

                                                                       Respectfully Submitted,

                                                                       By: /s/ Austin P. Van
                                                                       Austin P. Van
                                                                       POMERANTZ LLP
                                                                       600 Third Avenue, 20th Floor
                                                                       New York, New York 10016
                                                                       Telephone: (212) 661-1100
                                                                       avan@pomlaw.com

                                                                       Class Counsel
cc:    All counsel of record (via ECF)
